DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-15 and 18-20 in the reply filed on 29 October 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 610 (See Figure 16).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 210, 214, 216.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 
It may be important to note that Applicants have submitted a replacement figure for Figure 16; however, the Examiner cannot find any differences between the originally submitted Figure 16 and the replacement Figure 16.  

Claim Objections
Claims 1, 8 and 10 are objected to because of the following informalities:
As to claims 1 and 10, the units for the flow rate are given as m3/hr, the superscript should be appropriately utilized so as to read m3/hr.
As to claim 8, the current density is given as A/cm2, the superscript should be appropriately utilized so as to read as A/cm2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 8, 9, 10, 11, 18, 19 and 20 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term about renders unclear in claim 1 the spacing between the anode and cathode, the flow rate, the current and the hypochlorite concentration, in claim 8 the current density, in claim 9 the current, in claim 10, the spacing, the flow rate and the current, in claim 11, the spacing, the flow rate and the current, in claim 18, the spacing, in claim 19, the current and in claim 20 the concentration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 3,975,247 to Stralser (Stralser).
As to claim 1, Stralser teaches a hypochlorite generating system comprising an electrolytic cell (10) comprising a plurality of concentric cylindrical anodes (26 and 28) and cathodes (27 and 29) extending around a central axis of the cell, thus forming a plurality of annular electrolytic channels that are coaxially disposed to be concentric to the axis, wherein each channel extends along a length of the cell relative to the axis and comprises a cathode surface and an anode surface defining a channel volume there between, wherein each annular channel is fluidly connected to an adjacent concentrically disposed annular electrolytic channel so that a fluid flow path is formed from an input (30) at a center of (31) such that the fluid flow path extends in a direction of increasing radial dimension relative to the annular electrolytic channels (Column 1, Lines 30-39; Column 2, Lines 24-38; Column 3, Lines 15-31; Column 6, Line 53 to Column 7, Line 6; Figure 4).  Stralser further teaches that the surface to surface spacing of the cathode surface and the anode surface is, for example, 4.76 mm (3/16 inch) (Column 6, Lines 19-23).  Stralser further teaches that the apparatus comprises a flow controller (pump) (8) operative to control a flow rate of fluid containing saltwater along the fluid flow path at a rate of, for example, 1.14 m3/hr (5 gallons/min) (Column 2, Lines 48-64; Column 8, Lines 8-12).  
Stralser further teaches that the apparatus comprises a power supply to provide an electrical current between the cathode members and the anode members, Stralser teaches that the current density applied is from 0.039 to 0.155 A/cm2 (0.25-1 A/in2) (Column 5, Lines 16-22; Column 7, Lines 17-23).  Stralser fails to specifically teach that the current applied to achieve this current density is between 200 and 3,700 A, contemplating specifically only one amperage range of 75-80 for a surface area of 96 square inches (Column 8, Lines 16-17).  However, mere changes in proportion/size are not patentably significant (MPEP 2144.04 IV A), a larger cell surface area would require a larger current to achieve the same current density.
The apparatus of Stralser would be capable of performing the functional language of “operating to output a sodium hypochlorite concentration in the saltwater at the outlet of not less than about 1800 mg/L based on the flow rate and the electrical current” depending on any number of factors, for example, inlet concentrations, temperature, pressure, and specific flow rate, current and current density optimizations (MPEP 2114).
As to claim 2, Stralser teaches the apparatus of claim 1.  Stralser further teaches that the apparatus can be operated with a finite supply volume of water to be treated comprising saltwater, such (Column 7, Line 66 to Column 8, Line 17).
As to claims 3 and 4, Stralser teaches the apparatus of claim 2.   The apparatus of Stralser is capable of being placed in fluid communication with any number of destinations, including a ballast water tank of a ship, for receiving the saltwater containing fluid with electrolytically generated sodium hypochlorite, for example, excess sodium hypochlorite (Column 1, Line 30-39; MPEP 2114).
As to claim 5, Stralser teaches the apparatus of claim 1. Stralser further teaches that the input of the electrolytic cell is in fluid communication with a source of untreated water and the output comprises a treated water stream comprising water from the source and the sodium hypochlorite generated by the electrolytic cell (Column 1, Line 30-39; MPEP 2114).
As to claim 6, Stralser teaches the apparatus of claim 5.  The apparatus of Stralser is capable of operating with an untreated water source comprising any number of contaminants, including ammonia or a eutrophic, and operating so that the sodium hypochlorite is produced at a concentration above a breakpoint chlorination level for the treated water, based on any number of factors, for example, inlet concentrations, temperature, pressure, and specific flow rate, current and current density optimizations (Column 1, Line 30-39; MPEP 2114).
As to claim 7, Stralser teaches the apparatus of claim 1.  As discussed above, Stralser teaches the provision of a uniform current density at the anode and cathode of 0.039 to 0.155 A/cm2 (0.25-1 A/in2).  
As to claim 8, Stralser teaches the apparatus of claim 7.  As discussed above, Stralser teaches the provision of a current density at the anode and cathode of 0.039 to 0.155 A/cm2 (0.25-1 A/in2).  
As to claim 9, Stralser teaches the apparatus of claim 1.  As discussed above, the specific current applied is a function of the proportion/size of the apparatus of Stralser and is not patentably significant.  
As to claim 10, Stralser teaches the apparatus of claim 1.  As discussed above, Stralser teaches that the surface to surface spacing between the anode surface and the cathode surface is 4.76 mm and 3/hr.  As discussed above, the specific current applied is a function of the proportion/size of the apparatus of Stralser and is not patentably significant.
As to claim 11, Stralser teaches the apparatus of claim 1.  As discussed above, Stralser teaches that the surface to surface spacing between the anode surface and the cathode surface is 4.76 mm, thus “about” 4.15 mm, and the flow rate is 1.14 m3/hr, thus “about” 1.0 m3/hr.  As discussed above, the specific current applied is a function of the proportion/size of the apparatus of Stralser and is not patentably significant.
As to claim 12, Stralser teaches the apparatus of claim 1.  As discussed above, Stralser teaches that the flow controller controls the flow rate through the cell and the power supply provides electrical current to the cell.  Stralser fails to specifically teach that the cell is provided in plurality; however, the duplication of parts is not patentably significant (MPEP 2144.04 VI B).  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the same flow controller and power supply for each cell of the plurality in order to minimize additional equipment.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stralser as applied to claim 12 above, and further in view of US Patent Application Publication No. 2016/0044926 to Peters et al. (Peters).
As to claim 13, Stralser teaches the apparatus of claim 12.  Stralser teaches that the power source provides a source of direct current (Abstract).  However, Stralser is silent as to a specific configuration for the power source.  However, Peters also discusses the electrolytic production of hypochlorite and teaches that an effective power source for the application of direct current comprises a power source that provides direct current from a source of alternating current that it converted to direct current via a rectifier (Paragraph 0089).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an alternating current to direct current rectifier for the direct .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stralser and Peters as applied to claim 13 above, and further in view of US Patent No. 4,151,052 to Goto et al. (Goto).
As to claim 14, the combination of Stralser and Peters teaches the apparatus of claim 13.  As discussed above, the utilization of a plurality of cells is not patentably significant.  However, the combination is silent as to specifically how the plurality of cells should be electrically interconnected.  However, Goto also discusses electrolytic cells for the production of hypochlorite and teaches that a plurality of cells are effectively connected electrically in series (Figure 4).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to connect the plurality of cells of the combination electrically in series with the reasonable expectation of effectively supplying the energy needed for operation as taught by Goto.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stralser and Peters as applied to claim 13 above, and further in view of US Patent No. 4,248,690 to Conkling (Conkling).
As to claim 15, the combination of Stralser and Peters teaches the apparatus of claim 13.  As discussed above, the utilization of a plurality of cells is not patentably significant.  However, the combination is silent as to specifically how the plurality of cells should be interconnected.  However, Conkling also discusses electrolytic cells for the production of hypochlorite and teaches that a plurality of cells are effectively connected electrically in parallel (Column 2, Lines 59-64).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to connect the plurality of cells .  

Claims 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stralser in view of Peters and further in view of US Patent Application Publication No. 2007/0007145 to Simmons et al. (Simmons).
As to claim 18, Stralser teaches a hypochlorite generating system comprising an electrolytic cell (10) comprising a plurality of concentric cylindrical anodes (26 and 28) and cathodes (27 and 29) extending around a central axis of the cell, thus forming a plurality of annular electrolytic channels that are coaxially disposed to be concentric to the axis, wherein each channels extends along a length of the cell relative to the axis and comprises a cathode surface and an anode surface defining a channel volume there between, wherein each annular channel is fluidly connected to an adjacent concentrically disposed annular electrolytic channel so that a fluid flow path is formed from an input (30) at a center of the cell through the channel volume of each annular electrolytic channel to an output (31) such that the fluid flow path extends in a direction of increasing radial dimension relative to the annular electrolytic channels (Column 1, Lines 30-39; Column 2, Lines 24-38; Column 3, Lines 15-31; Column 6, Line 53 to Column 7, Line 6).  Stralser further teaches that the surface to surface spacing of the cathode surface and the anode surface is, for example, 4.76 mm (3/16 inch) (Column 6, Lines 19-23).  Stralser further teaches that the apparatus comprises a flow controller (pump) (8) operative to control a flow of water through the system (Column 2, Lines 48-64; Column 8, Lines 8-12) and a power supply providing a source of direct current (Abstract; Column 5, Lines 16-22; Column 7, Lines 17-23).  
Stralser fails to specifically teach that the cell is provided in plurality; however, the duplication of parts is not patentably significant (MPEP 2144.04 VI B)
However, Stralser is silent as to a specific configuration for the power source providing direct current.  However, Peters also discusses the electrolytic production of hypochlorite and teaches that an effective power source for the application of direct current comprises a power source that provides direct current from a source of alternating current that it converted to direct current via a rectifier (Paragraph 0089).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an alternating current to direct current rectifier for the direct current power source of Stralser with the reasonable expectation of effectively forming the power source of Stralser as taught by Peters.  
However, the combination further fails to teach that the apparatus comprises a controller in operative communication with the power supply and the flow controller to control the operation thereof.  However, Simmons also discusses electrolytic generation of hypochlorite utilizing a flow control pump and a power supply and teaches that the apparatus should further be provided with a controller for automatically controlling the operation thereof (Paragraphs 0044, 0092-0096).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to add a controller in operative communication with the power supply and the flow controller to control the operation thereof in an automatic fashion as taught by Simmons.  
As to claim 19, the combination of Stralser, Peters and Simmons teaches the apparatus of claim 18.  Stralser teaches that the current density applied is from 0.039 to 0.155 A/cm2 (0.25-1 A/in2) (Column 5, Lines 16-22; Column 7, Lines 17-23).   Stralser fails to specifically teach that the current applied to achieve this current density is between 200 and 3,700 A, contemplating specifically only one amperage range of 75-80 for a surface area of 96 square inches (Column 8, Lines 16-17).  However, mere changes in proportion/size are not patentably significant (MPEP 2144.04 IV A)
As to claim 20, the combination of Stralser, Peters and Simmons teaches the apparatus of claim 19.  The apparatus of Stralser would be capable of performing the functional language of “wherein hypochlorite is generated by the plurality of electrolytic cells at a rate of 4 kg/hr and a concentration of not less than about 1,500 mg/L” depending on any number of factors, for example, inlet concentrations, temperature, pressure, number of cells provided and specific flow rate, current and current density optimizations (MPEP 2114).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 5,858,185 to Christian 
US Patent Application Publication No. 2014/0174942 to Wylie et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CIEL P Contreras/Primary Examiner, Art Unit 1794